DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/22.

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the roller tube, front bar and hood each comprise three disassembled sections”. It is unclear if this refers to the roller tube sections, torsion bar sections, and hood sections previously introduced in claim 1 (thereby requiring three of each of said sections), or if new sections of the components are being introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (U.S. Patent No. 6,957,679) in view of Frigerio (EP 2 108 760).
Regarding claim 1, Powell discloses a retractable awning assembly, comprising:
a retractable awning (10), comprising:
a roller tube (14A, 14B) having a plurality of roller tube sections (14A, 14B) [FIGS. 1-2], each roller tube section configured to be connected together by a first splicing feature (42) that allow one roller tube section to be inserted into another roller tube section and configured to be secured to one another by a first locking mechanism 48;
at least two torsion bar sections (12A, 12B), each torsion bar section attached to a respective roller tube section (via brackets 26);
a pair of spring-loaded arms (20A-C, 22A-C; column 3, lines 25-37 discloses the spring-loaded configuration), each spring-loaded arm attached to a respective torsion bar section (via arm brackets 24);
a front bar (16A, 16B) having a plurality of front bar sections (16A, 16B) [FIGS. 1-2], each front bar section is configured to be mounted together by a second splicing feature (52) that allow one front bar section to be inserted into another front bar section and configured to be secured to one another by a second locking mechanism (56), the front bar is attached to the pair of spring-loaded arms [FIG. 1]; and
a fabric cover (30) having a front end (at the front bar) and a back end (at the roller), wherein the front end of the fabric cover is attached to the front bar and the back end of the fabric cover is attached to the roller tube (column 3, lines 60-62); a plurality of mounting brackets (26) configured to secure the retractable awning to a mounting structure.

Powell does not disclose a hood.
Nonetheless, Frigerio discloses an awning assembly comprising a hood (2, 2) having a plurality of hood sections [FIG. 2], the hood attached to a respective plurality of mounting brackets (15, 15) and residing above the retractable awning [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the awning assembly of Powell to include the hood taught by Frigerio, in order to provide protection for the awning in a retracted position, and to provide a more aesthetic appearance for the assembly.
Regarding claim 2, Powell discloses that the first and second splicing features are keyed splices (the first splicing feature includes a square/rectangular shape, and the second splicing feature includes a dual pin configuration, as shown in Figure 3; each of these configurations reads on the limitation “keyed”, as they enable connection in a limited manner).
Regarding claims 5, 6, and 17, Powell discloses a retractable awning assembly, comprising:
a retractable awning (10), comprising:
a roller tube (14A, 14B) having a plurality of roller tube sections (14A, 14B) [FIGS. 1-2], each roller tube section configured to be connected together by a first splicing feature (42) that allow one roller tube section to be inserted into another roller tube section and configured to be secured to one another by a first locking mechanism 48;
at least two torsion bar sections (12A, 12B), each torsion bar section attached to a respective roller tube section (via brackets 26);
a pair of spring-loaded arms (20A-C, 22A-C; column 3, lines 25-37 discloses the spring-loaded configuration), each spring-loaded arm attached to a respective torsion bar section (via arm brackets 24);
a front bar (16A, 16B) having a plurality of front bar sections (16A, 16B) [FIGS. 1-2], each front bar section is configured to be mounted together by a second splicing feature (52) that allow one front bar section to be inserted into another front bar section and configured to be secured to one another by a second locking mechanism (56), the front bar is attached to the pair of spring-loaded arms [FIG. 1]; and
a fabric cover (30) having a front end (at the front bar) and a back end (at the roller), wherein the front end of the fabric cover is attached to the front bar and the back end of the fabric cover is attached to the roller tube (column 3, lines 60-62); a plurality of mounting brackets (26) configured to secure the retractable awning to a mounting structure.

Powell further discloses that the retractable awning assembly, when disassembled, fits into four or fewer packaging boxes (column 7, lines 4-10), but does not explicitly disclose that it can fit into boxes having the claimed dimension, or a total weight of the assembly and boxes. Powell also does not disclose a hood.
Nonetheless, Frigerio discloses an awning assembly comprising a hood (2, 2) having a plurality of hood sections [FIG. 2], the hood attached to a respective plurality of mounting brackets (15, 15) and residing above the retractable awning [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the awning assembly of Powell to include the hood taught by Frigerio, in order to provide protection for the awning in a retracted position, and to provide a more aesthetic appearance for the assembly.
It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the awning components of Powell, as modified by Frigerio, to fit into four or fewer packaging boxes having dimensions no larger than a length of about 6 feet, a width of about 2 feet, and a height of about 2 feet, and having a total weight of less than 80 pounds, either by reducing the size of the components, increasing the number of subassemblies (Powell discloses that more than two subassemblies can be formed, which would contribute to a reduction in box dimensions; column 2, line 58-column 3, line 9), or using lighter materials or components. It is noted that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Providing the packages with the claimed dimensions and weights provides the obvious benefits of easier shipping and easier handling for the user.
Regarding claim 7, Powell discloses the torsion bars, but does not disclose that each torsion bar has a length in the range of about 10 inches to about 30 inches.
It nonetheless would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the torsion bars within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Providing the torsion bars with a length of 10-30 inches provides the obvious benefits of facilitating production and packaging, and enabling a wider range of sizes for the awning assembly by using multiple smaller torsion bars.
Regarding claim 9, as best understood, Powell discloses that the roller tube and front bar comprise three sections (column 2, line 58-column 3, line 9). Frigerio further discloses that the hood comprises three sections (paragraph 0028). As set forth with respect to claim 1 above, it would have been obvious to have modified the awning assembly of Powell to include the hood of Frigerio, in order to provide protection and an improved appearance for the assembly.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Powell (U.S. Patent No. 6,957,679) in view of Frigerio (EP 2 108 760), as applied to claim 1 above, and further in view of Malott (U.S. Patent No. 6,029,732).
Regarding claim 3, Powell, as modified above, discloses the first and second locking mechanisms, but does not disclose that they are spring snap button features.
Nonetheless, Malott discloses an awning component having a spring snap button feature locking mechanism (54).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking mechanism of Powell, as modified above, to include the spring snap button feature taught by Malott, in order to facilitate assembly and enable connection without the use of tools.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Powell (U.S. Patent No. 6,957,679) in view of Frigerio (EP 2 108 760), as applied to claim 1 above, and further in view of Akers (U.S. Patent No. 3,779,302).
Regarding claim 4, Powell, as modified above, discloses that the fabric cover is attached to the front bar, but does not disclose that it is attached with push-rivets.
Nonetheless, Akers discloses an awning assembly comprising a fabric cover (14) that curves over a front edge of a leading member and is attached to a bottom side of the leading member with push-rivets (24) [FIG. 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the fabric cover and front bar of Powell to have the configuration including push-rivets taught by Akers, in order to ensure a secure connection between the front bar and the fabric cover.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Powell (U.S. Patent No. 6,957,679) in view of Frigerio (EP 2 108 760), as applied to claim 1 above, and further in view of Meyers (U.S. Patent No. 9,834,952).
Regarding claim 8, Powell, as modified above, discloses the roller tube, torsion bar sections, spring-loaded arms, and front bar, but does not explicitly disclose that they each comprise aluminum, aluminum alloy, steel or carbon fiber-reinforced polymer.
Nonetheless, Meyers discloses an awning assembly having component formed from aluminum (column 6, lines 3-13 and 40-47).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the awning assembly components of Powell, as modified above, to be formed from aluminum, as taught by Meyers, in order to provide a high-strength and lightweight material for the assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634